

EXHIBIT 10.1


SETTLEMENT AGREEMENT AND RELEASE
 
This SETTLEMENT AGREEMENT AND RELEASE (this “Agreement”) is made as of the date
set forth below, by and between MIAMI SUBS CAPITAL PARTNERS I, INC., a Florida
corporation with an office at 6300 NW 31st Street, Fort Lauderdale, Florida
(“Miami Subs ”) and NATHAN’S FAMOUS, INC., a Delaware corporation (“Nathan’s”).
Miami Subs and Nathan’s are collectively referred to herein as the “Parties.”


WITNESSETH:
 
WHEREAS, on or about June 7, 2007, the Parties entered into a Stock Purchase
Agreement (“SPA”), pursuant to which Nathan’s sold all of the issued and
outstanding shares of stock of Miami Subs Corporation to Miami Subs for an
aggregate purchase price of Three Million Two Hundred Fifty Thousand Dollars
($3,250,000.00), consisting of a cash payment of Eight Hundred Fifty Thousand
Dollars ($850,000.00) and the balance of Two Million Four Hundred Thousand
Dollars ($2,400,000.00) to be paid pursuant to the terms of a Nonnegotiable
Promissory Note (the “Note”); and
 
WHEREAS, Bruce Galloway (“Galloway”) and Lawrence Austin (“Austin”) each
personally guaranteed Miami Subs’ performance under the Note, pursuant to
separate written guarantees dated on or about June 7, 2007 (the “Galloway
Personal Guaranty” and the “Austin Personal Guaranty”); and
 
WHEREAS, a dispute has arisen between the Parties concerning the SPA (the
“Dispute”); and
 
WHEREAS, due to the significant cost, expense, and uncertainty in connection
with potentially litigating the Dispute, the Parties desire to resolve and
settle in full all past, present or future claims that Miami Subs had, has or
may have against Nathan’s arising out of the SPA through the date of execution
of this Agreement;
 
1

--------------------------------------------------------------------------------


NOW, THEREFORE, the Parties hereby agree to settle the Dispute upon the
following terms and conditions:
 
1. Delivery of Amended Note: Upon the execution of this Agreement by all
Parties, Miami Subs shall deliver to Nathan’s an Amended and Restated Promissory
Note in the form annexed hereto as Exhibit “A” (the “Amended Note”), pursuant to
which the term of the Note is extended and the monthly installment amount
thereunder reduced, as set forth in the Amended Note.
 
2. Delivery of Reaffirmation of Guaranty: Upon the execution of this Agreement
by all Parties, Galloway and Austin shall deliver to Nathan’s a Reaffirmation of
Guaranty in the form annexed hereto as Exhibit “B” (the “Reaffirmation of
Guaranty”), pursuant to which Galloway and Austin personally guaranty the
performance of Miami Subs under the Amended Note, as set forth in the
Reaffirmation of Guaranty.
 
3. General Release to Nathan’s: For and in consideration of the good and
valuable consideration identified herein, the sufficiency of which Miami Subs
hereby acknowledges, Miami Subs does hereby forever release and discharge
Nathan’s, its past, present and future shareholders, officers, directors,
representatives, agents, employees, affiliated companies, related companies,
subsidiaries, parents, predecessors, successors, assigns (collectively,
“RELEASEES”), and any other entities in which the RELEASEES have or had any
interest, from all claims, demands, causes of action, suits, debts, dues, sums
of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, and liabilities of any kind whatsoever (upon any legal or
equitable theory, whether contractual, common law, statutory, federal, state,
local or otherwise), that Miami Subs and each of its past, present and future
shareholders, officers, directors, representatives, agents, employees,
affiliated companies, related companies, subsidiaries, parents, predecessors,
successors and assigns, (collectively “RELEASORS”) ever had, now have or
hereafter can, shall or may have against RELEASEES, including any and all past,
present or future claims arising out of the SPA up to and including the date of
execution of this Agreement; provided, however, that this Release is not
intended to release the obligations set forth in this Agreement.
 
2

--------------------------------------------------------------------------------


4. Miami Subs Acknowledgment of Counsel: Miami Subs acknowledges that for
purposes of this settlement it has had the opportunity to be represented by
legal counsel of its own choice throughout all of the negotiations preceding the
execution of this Agreement; that it has had the opportunity to consult with its
attorneys prior to executing this Agreement; that it has executed this Agreement
only after it has had the opportunity to consult with above-described
independent legal counsel; that it has carefully read this Agreement in its
entirety; that it has had the opportunity to have the provisions of this
Agreement explained to it by counsel and has had the opportunity to have
answered to its satisfaction any questions it has had with regard to the meaning
of any of the provisions of this Agreement; that it fully understands the terms,
conditions and significance of this Agreement, and that it voluntarily consents
to all of the terms and conditions contained in this Agreement and is signing
this Agreement voluntarily and of its own force and will; and that it intends to
abide by all the provisions of this Agreement.
 
5. Nathan’s Acknowledgment of Counsel: Nathan’s acknowledges that for purposes
of this settlement it has been represented by Farrell Fritz, P.C., legal counsel
of its own choice, throughout all of the negotiations preceding the execution of
this Agreement; that it has consulted with its attorneys prior to executing this
Agreement; that it executed this Agreement only after consultation with
above-described independent legal counsel; that it has carefully read this
Agreement in its entirety; that it had the provisions of this Agreement
explained to it by counsel who answered to its satisfaction any questions asked
with regard to the meaning of any of the provisions of this Agreement; that it
fully understand the terms, conditions and significance of this Agreement, and
that it voluntarily consent to all of the terms and conditions contained in this
Agreement and is signing this Agreement voluntarily and of its own force and
will; and that it intends to abide by all the provisions of this Agreement.
 
6. No Admission of Wrongdoing: The Parties have entered into this Agreement for
the purpose of avoiding the burden, expense and inconvenience of litigation, and
the making of this Agreement is not intended, and shall not be construed, as an
admission that any of the Parties breached any duty or contract, including
without limitation the SPA; violated any federal, state or local law (statutory
or common law), ordinance or regulation; has any liability; or committed any
wrongdoing whatsoever.
 
7. Non-Disparagement: Miami Subs shall not make or publish any statement (in
verbal, written, electronic or any other form), or instigate, assist or
participate in the making or publication of any statement (in verbal, written,
electronic or any other form), that would libel, slander or disparage (whether
or not such disparagement constitutes libel or slander), or expose to hatred,
contempt or ridicule, Nathan’s, its products, services, affairs, or operation,
and its past or present shareholders, officers, directors, representatives,
agents or employees.
 
8. Confidentiality: Miami Subs shall not, except as compelled by law, publicize
or disclose to any person the facts or circumstances relating to any asserted or
potential claims against Nathan’s, including those asserted in the Dispute, and
any terms of this Agreement. This covenant of confidentiality includes, but is
not limited to, the claims Miami Subs has or could have asserted against
Nathan’s, any purported unlawful or wrongful conduct by Nathan’s, the terms of
this Agreement, and Miami Subs’ receipt of any consideration pursuant to this
Agreement. Other than as required by law, governmental agency or taxing
authority, disclosure will not be made to anyone other than to discuss the terms
hereof with the attorneys, tax advisors and other professionals and senior
corporate officers or directors of Miami Subs (all of whom must agree not to
make any disclosure that Miami Subs itself could not make). Upon receipt of any
inquiry regarding the Dispute, the parties, or any representative thereof, shall
state only that it has been resolved to the satisfaction of the Parties. Miami
Subs shall be liable for all damages caused by it or by anyone to whom it made
disclosure if a court determines that it or such person were to violate this
confidentiality covenant or any other provision of this Agreement.
 
3

--------------------------------------------------------------------------------


9. No Further Action: Miami Subs represents and warrants that it is the only
entity that has any rights, claims or lawsuits against Nathan’s as a result of
the acts, omissions and conduct alleged in the Dispute. Miami Subs and the
RELEASORS, further represent and warrant that they have not and will not file or
cause to be filed any lawsuit in any jurisdiction, or make any claim or demand
against the RELEASEES or any other person or entity for any and all past,
present or future claims arising out of the SPA up to and including the date of
execution of this Agreement.
 
10. Injuries Known through the Date Hereof: Miami Subs acknowledges that the
consideration received under this Agreement is intended to and does release and
discharge the RELEASEES for any and all past, present or future claims arising
under the SPA as to which Miami Subs has knowledge up to and including the date
of execution of this Agreement. Miami Subs hereby represents and warrants to
Nathan’s that, as of the date hereof, it has no knowledge of any existing,
pending or threatened matter that could give reasonably be expected to give rise
to a future claim under the SPA. For the purposes hereof, “knowledge of Miami
Subs” means the knowledge of Laurence Austin, Richie Chwatt, Bob Vogel, Bruce
Galloway, Gary Herman, Lawrence Austin, Jay Szefel, Steve Nelson and Fraser
Austin following due inquiry, including all reasonable inquiries of any other
individuals reasonably expected to have knowledge of any claims that may arise,
develop or be discovered in the future under the SPA.
 
11. Change in Facts Affecting Settlement: It is understood that the facts in
respect of which this Agreement is made may hereafter turn out to be other than
or different from the facts in that connection now known by the Parties or
believed by any of the Parties to be true. Each of the Parties expressly accepts
and assumes the risks of the facts turning out to be so different. Each of the
Parties agrees that the foregoing Agreement shall be in all respects effective
and not subject to termination or rescission by any such difference in facts.
 
12. Choice of Law/Venue: This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without reference
to the choice of law or conflicts of law principles thereof. The venue for any
disputes arising under this Agreement shall be in the United States District
Court for the Southern District of New York located in New York County, New
York, or if subject matter jurisdiction is lacking in such Court, in the Supreme
Court of the State of New York for the County of New York.
 
13. Section Headings:  Section headings are used herein for convenience of
reference only and do not affect the meaning of any provision of this Agreement.
 
14. Severability: If at any time after the date of the execution of this
Agreement, any provision of this Agreement shall be held to be illegal, void or
unenforceable by a court of competent jurisdiction, such provision shall be of
no force and effect; provided, however, that the illegality or unenforceability
of such provision shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Agreement.
 
4

--------------------------------------------------------------------------------


15. Entire Agreement: This Agreement (which incorporates as covenants the
representations and clauses in the introductory “Whereas” clauses) constitutes
the entire agreement and understanding between the Parties relating to the
Dispute and the settlement thereof, and it supersedes any and all prior
representations, understandings and agreements, whether written or verbal,
except that the Parties’ obligations set forth in Article 4 of the SPA shall
survive the execution of this Agreement and shall remain in full force and
effect.
 
16. Changes to Agreement: This Agreement may not be changed, amended, modified
or terminated except by a written instrument signed by each of the Parties.
 
17. Additional Obligations: Each of the Parties agree to execute all such
further documents, and to take all such further action, as may be deemed
necessary or advisable in order to effectuate the intent and purpose of the
foregoing Agreement.
 
18. Signatures: This Agreement may be executed in counterparts and/or by
facsimile transmission, each of which when executed shall be deemed to be an
original and all of which together shall constitute a single instrument binding
upon the Parties; provided, however, that original signed documents shall also
be provided. All fully executed copies shall be considered duplicate originals,
equally admissible in evidence.
 
THE TERMS OF THIS AGREEMENT, INCLUDING THE WAIVER AND GENERAL RELEASE, ARE THE
PRODUCT OF MUTUAL NEGOTIATION AND COMPROMISE BETWEEN THE PARTIES. THE PARTIES
HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND MUTUALLY DESIRE TO ENTER INTO
THIS AGREEMENT.


EACH PARTY HAS BEEN AFFORDED A REASONABLE TIME TO CONSIDER ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND TO CONSULT WITH AN ATTORNEY.


HAVING ELECTED TO EXECUTE THIS AGREEMENT AFTER CONSULTING WITH LEGAL COUNSEL, TO
FULFILL THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE CONSIDERATION
SET FORTH IN PARAGRAPHS “1” AND “2” HEREOF, MIAMI SUBS FREELY AND KNOWINGLY, AND
AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE
AND RELEASE ALL CLAIMS IT HAS OR MIGHT HAVE AGAINST NATHAN’S.
 
5

--------------------------------------------------------------------------------


 
WHEREFORE, the Parties hereto have caused this Settlement Agreement and Release
to be signed on the dates indicated below with the Agreement becoming effective
upon the last dated signature of the Parties.
 

          MIAMI SUBS CAPITAL PARTNERS I, INC.  
   
   
      By:/s/ Gary Herman  

--------------------------------------------------------------------------------

Name: Gary Herman   Title:   President

 



STATE OF NEW YORK )      )  ss.:
COUNTY OF New York
)  

 


On the 28th day of October 2008, before me, the undersigned, personally appeared
Gary Herman, the President of Miami Subs Capital Partners I, Inc., personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity as the President of Miami Subs
Capital Partners I, Inc., and that by his signature on the instrument, the
individual, or the person upon his behalf of which the individual acted,
executed the instrument.

           /s/ Andrea Alessi  

--------------------------------------------------------------------------------

Notary Public


 




(Signature Page 1 of 2)
 
6

--------------------------------------------------------------------------------





WHEREFORE, the Parties hereto have caused this Settlement Agreement and Release
to be signed on the dates indicated below with the Agreement becoming effective
upon the last dated signature of the Parties.
 

          NATHAN’S FAMOUS, INC.  
   
   
      By: /s/ Eric Gatoff  

--------------------------------------------------------------------------------

Name: Eric Gatoff   Title:   CEO



STATE OF NEW YORK )      )  ss.:
COUNTY OF NASSAU
)  

 


On the 31st day of October 2008, before me, the undersigned, personally appeared
Eric Gatoff, the CEO of Nathan’s Famous, Inc., personally known to me or proved
to me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity as the CEO of Nathan’s Famous, Inc., and that by his
signature on the instrument, the individual, or the person upon his behalf of
which the individual acted, executed the instrument.



          /s/ Mary Hyland  

--------------------------------------------------------------------------------

Notary Public


 






(Signature Page 2 of 2)
 
7

--------------------------------------------------------------------------------

